DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/29/2021 has been entered. Claims 15-17, 19, 21 and 23 have been 
canceled.  Claims 1-14, 18, 20, 22 and 24-26 remain for examination.

Allowable Subject Matter
Claims 1-14, 18, 20, 22 and 24-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The amendments and arguments filed on 12/29/2021 are considered persuasive. Claims 1-12 have been allowed previously. Accordingly, the prior art fails to disclose:
i. a barcode-reading system as recited in claim 1 comprising: 
a device having barcode-reading capability, the device comprising: a wireless communication 
system for transmitting barcode-reading data; 
an inactivity module that tracks an amount of time since a last barcode scan; and 
a control module that disables transmission of the barcode-reading data when the amount of time since the last barcode scan reaches a preset period and that enables transmission of the barcode-reading data in response to receiving authentication information; and 
a charger configured to couple to the device and provide power to the device, the charger comprising: 
an authentication system that determines whether a user is authorized to use the device; and 


ii. a barcode-reading system as recited in claim 7 comprising: 
a device comprising: 
a barcode reader; 
an inactivity module that tracks an amount of time since a last barcode read; and 
a control module that disables the barcode reader when the amount of time since the last 
barcode read reaches a preset period and that enables the barcode reader upon receipt of authentication information; and 
a charger configured to couple to the device and provide power to the device, the charger comprising: 
an authentication system that determines whether a user is authorized to use the device; and 
a communication system that transmits the authentication information to the device when the authentication system determines that the user is authorized to use the device.

iii. a system as recited in claim 13 comprising: 
one or more processors; and 
memory comprising instructions that are executable by the one or more processors to cause the 
system to: 
receive a first connection request for a device with barcode-reading capability, wherein the first connection request identifies the device
and comprises first location information identifying a first portion of a local area network (LAN) from which the first connection request was sent; 
eny the first connection request in response to determining that not authorized for use in the first portion of the LAN; [[and]] Attorney Docket No.: 3271-2-129 Customer No.: 184261 Page 4 of 10Appl. No. 16/861,160 Amdt. dated December 29, 2021 Reply to Office Action of September 1, 2021 
receive a second connection request for the device, wherein the second connection request identifies the device and comprises second location information identifying a second portion of the LAN from which the second connection request was sent; and 
grant the second connection request in response to determining that the device is authorized for use in the second portion of the LAN. 

iv. a device with barcode-reading capabilities as recited in claim 20, the device comprising: Attorney Docket No.: 3271-2-129 Customer No.: 184261 Page 5 of 10Appl. No. 16/861,160 Amdt. dated December 29, 2021 Reply to Office Action of September 1, 2021 
a wireless communication system; one or more processors; and 
memory comprising instructions that are executable by the one or more processors to cause the 
device to: 
send, through the wireless communication system, a first request to connect to a local area network (LAN), wherein the first request identifies the device and comprises first location information identifying first portion of from which the first request is sent; [[and]] 
receive a first response [[to ]]denying the first request based on a first determination that the device is not authorized for use in the first portion of the LAN;; 
send, through the wireless communication system, a second request to connect to the LAN, wherein the second request identifies the device and comprises second location information identifying a second portion of the LAN from which the second request is sent; and 
receive a second response approving the second request based on a second determination that the device is authorized for use in the second portion of the LAN.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/THIEN M LE/Primary Examiner, Art Unit 2887